MEMORANDUM **
Umberto Barrientos-Chavez and his wife Patricia Barrientos, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of their application for cancellation of removal.
We lack jurisdiction to consider petitioners’ challenge to the agency’s discretionary determination that they failed to demonstrate exceptional and extremely unusual hardship to their qualifying relatives. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.